Citation Nr: 1138183	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-46 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran has active military service from August 1960 to May 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is decided.

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

In light of the Court's decision and evidence of record showing that the Veteran has been diagnosed with several different psychiatric disabilities, the Board will construe the Veteran's claim as one for service connection psychiatric disability, to include PTSD. 

The Veteran has reported that he has experienced psychiatric symptoms since his active service.  The Board notes that the Veteran is competent to report when he first experienced psychiatric symptoms and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In September 2010, the Veteran was afforded a VA psychiatric examination.  At that time, the VA examiner reported that the Veteran's experiences while serving in Vietnam were capable of producing PTSD, that he had a pattern of internalizing his symptoms, that he had a pattern of problems with alcohol abuse, and that the Veteran was avoidant and struggled with memories of the war and his feelings related to such.  Additionally, the examiner further noted that the Veteran had been cited for driving under the influence (DUI) five times, to include a 60 day incarceration for one such instance, and that he was no longer able to hold a drivers license as a result of his excessive DUI citations.  However, the VA examiner reported that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In this regard, the examiner reported that a review of the records failed to show objective evidence of problems with behavior or functioning prior to the time the Veteran began seeking psychiatric treatment in 2008. 

The Board finds that the examiner's findings are inconsistent.  In this regard, the statement that there was no evidence that the Veteran had experienced behavioral problems or difficulty functioning prior to 2008 is in clear contradiction to the statement indicating that the Veteran internalized his symptoms and struggled 
with alcohol abuse, to the point where he had gotten five DUIs.  Additionally, the VA examiner's failure to provide a diagnosis of PTSD is curious in the face of her findings that the Veteran's experiences in Vietnam were capable of producing PTSD and that he struggled with his memories of the war.  It also appears that the VA examiner failed to consider the Veteran's subjective accounts of psychiatric symptoms since his active service when making her diagnosis.    

The Board notes that while the VA examiner did not provide a diagnosis of PTSD in the September 2010 VA examination report, she did diagnose depression.  However, the VA examiner did not provide an opinion with respect to the etiology of the Veteran's depression.    

As the examination report is inconsistent and there is no opinion regarding the etiology of the Veteran's depression, the Board finds that the September 2010 VA examination is inadequate for adjudication purposes.  Therefore, the Board finds that the Veteran should be afforded a new VA psychiatric examination in order to determine the nature and etiology of any currently present psychiatric disability. 

The Board notes that a review of the record shows that the Veteran has in fact been diagnosed with PTSD by his mental health treatment providers at the VA Medical Center.  However, it is unclear from the treatment notes of record as to whether this diagnosis was made in accordance with the DSM-IV criteria.  Therefore, the diagnosis is insufficient upon which to base a grant of entitlement to service connection. 

Additionally, current treatment notes should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise, different from the September 2010 VA examiner, to determine the nature and etiology of any currently present psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and the review of the record, the examiner should provide an opinion with respect to any currently present psychiatric disability as to whether it is as likely as not (a 50 percent or better probability) that the disability is related to the Veteran's active service, to specifically include his experiences while serving in the Republic of Vietnam.  

The rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



